___________

                                    No. 95-3912
                                    ___________

Edom Williams,                           *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *
Edwin Schario, Police Officer;           *   Appeal from the United States
Tess Noeltner, Police Officer;           *   District Court for the
Mike Naccarato, Supervisor of            *   Eastern District of Missouri.
the Officer of the Public                *
Defenders; Michael E. Dunkin;            *            [PUBLISHED]
Dee Joyce Hayes; Unknown                 *
Ferguson,                                *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     June 19, 1996

                           Filed:   August 23, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Edom Williams, a Missouri inmate, appeals from the district court's
order dismissing without prejudice his 42 U.S.C. § 1983 action.     We affirm
in part and modify in part.


     In February 1995, Williams pleaded guilty to second degree burglary.
In this section 1983 action, he alleged that St. Louis police officers
arrested him for burglary without probable cause, failed to inform him of
his arrest or alleged crime, and took his fingerprints without informing
him of his Miranda1 rights.    He also alleged that defendant officer Schario
presented false testimony




     1
      Miranda v. Arizona, 384 U.S. 436 (1966).
during    Williams's    preliminary    hearing,      and   engaged   in   malicious
prosecution.   Williams expressly stated that he sought damages only.



     The district court granted defendants summary judgment, concluding
Williams's claims were barred by his guilty plea and by Heck v. Humphrey,
114 S. Ct. 2364 (1994).


     The district court correctly concluded that a guilty plea forecloses
a section 1983 claim for arrest without probable cause.              See Malady v.
Crunk, 902 F.2d 10, 11 (8th Cir. 1990).            Williams's Miranda claim also
lacks merit because the taking of his fingerprints in the absence of
Miranda   warnings     does   not   constitute     testimonial   incrimination   as
proscribed by the Fifth Amendment.       Cf. Schmerber v. California, 384 U.S.
757, 765 (1966) (holding that drawing blood did not constitute testimonial
self-incrimination      because     blood     is   identifying    characteristic).
Similarly, Williams's claims he was not informed of his arrest or the
charges against him are not cognizable causes of action.             Cf. Kladis v.
Brezek, 823 F.2d 1014, 1018 (7th Cir. 1987) (no Fourth or Sixth Amendment
right to be informed of reason for arrest; Fourth Amendment satisfied if
arrest based on probable cause, no Sixth Amendment right until government
commits to prosecute).        As none of these claims has merit, they were
subject to dismissal with prejudice.


     We agree with the district court that a judgment in Williams's favor
on his damages claims that defendants engaged in malicious prosecution and
presented perjured testimony would "necessarily imply the invalidity of his
conviction or sentence"; therefore, Williams's claims are not cognizable
and must be dismissed unless and until Williams shows his "conviction or
sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination,




                                        -2-
or called into question by a federal court's issuance of a writ of habeas
corpus."     See Heck, 114 S. Ct. at 2372.


     We reject Williams's argument that the grant of summary judgment was
premature.     We grant his motion to supplement his brief, and we deny his
motions to compel discovery and appoint counsel.


     Accordingly,       we   affirm   the    dismissal   of   Williams's   malicious-
prosecution and perjured-testimony claims without prejudice, but modify the
dismissal of his remaining claims to be with prejudice.


MORRIS SHEPPARD ARNOLD, Circuit Judge, concurring and dissenting.


     I concur in all of the court's judgment except so much of it as holds
that Mr. Williams's claim that perjured testimony was used against him is
barred by Heck v. Humphrey, 114 S. Ct. 2364 (1994).                 Mr. Williams is
entitled to damages on this claim if he can prove it, whether or not he
would have been convicted without the perjured testimony.             A judgment in
favor of Mr. Williams on this claim would therefore not "necessarily imply
the invalidity of his conviction," id. at 2372, and the claim therefore
survives an application of the principles announced in Heck.


     I therefore respectfully dissent from this portion of the court's
judgment.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-